[Cite as In re K.L., 2017-Ohio-434.]


                          IN THE COURT OF APPEALS OF OHIO
                             FOURTH APPELLATE DISTRICT
                                   MEIGS COUNTY

IN RE:                         :    Case No. 16CA9
                               :
K.L.                           :    DECISION AND JUDGMENT
K.L.                           :    ENTRY
                               :
ADJUDICATED NEGLECTED          :
CHILDREN.                      :    RELEASED: 02/02/17
_____________________________________________________________
                       APPEARANCES:

Darren L. Meade, Parks and Meade, LLC, Columbus, Ohio, for Appellant
D.L.1

John Custer, Middleport, Ohio, for Appellee.
_____________________________________________________________

McFarland, J.

           {¶1} This is an appeal filed by D.L., father of K.L. and K.L., from a

Meigs County Common Pleas Court, Juvenile Division, judgment that

awarded Appellee, Meigs County Job & Family Services (MCJ&FS),

permanent custody of K.L and K.L. On appeal, Appellant contends that 1)

the trial court’s finding by clear and convincing evidence to permanently

terminate his parental rights was against the manifest weight of the evidence;

and 2) the trial court abused its discretion in denying the continuance

requested by all parties but the State on the morning of trial. Because we


1
    Appellant’s initials are K.D.L. To eliminate confusion we refer to him as “D.L.” throughout the opinion.
Meigs App. No. 16CA9                                                           2

find no abuse of discretion on the part of the trial court in denying the

motion for continuance, we find no merit to Appellant’s second assignment

of error and it is overruled. Further, because we find no error in the trial

court's decision awarding MCJ&FS permanent custody, we find no merit to

Appellant’s first assignment of error and it is also overruled. Accordingly,

the judgment of the trial court is affirmed.

                                    FACTS

      {¶2} The children at issue, K.L and K.L., ages fifteen and eleven at

the time of the permanent custody hearing, were removed from their home in

connection with a complaint of dependency filed by MCJ&FS on June 13,

2014. The complaint alleged that the current reason for emergency custody

related to the children having head lice, poor hygiene, one of the children

having burns on her back from trying to dye her hair with kool-aid and

boiling water, and reports that the children's father, D.L., was abusing drugs.

The complaint further detailed multiple prior incidences of agency

involvement with the family.

      {¶3} Because the children's mother appeared to have abandoned them

and the children's father, Appellant, was unable to comply with the case

plan, MCJ&FS filed a motion for permanent custody of the children on

January 27, 2015. Subsequently a guardian ad litem was appointed for the
Meigs App. No. 16CA9                                                             3

children and they were placed in the temporary custody of their uncle, also

identified as K.L.

      {¶4} A hearing on the permanent custody motion was held on April

12, 2016. The trial court interviewed the children in camera prior to the

hearing. Further, just prior to the start of trial, Appellant's counsel moved

the court for a continuance so that the children's brother, also identified as

K.L., could have a home study performed and be considered as a placement

for the children. Counsel for the children and the guardian ad litem joined in

on the motion. The trial court took the motion under advisement and stated

it would rule on it after hearing the evidence. MCJ&FS presented several

witnesses in support of their motion for permanent custody, including case

workers Shantel Barringer and Chelsey Imboden, and guardian ad litem

Richard Hedges.

      {¶5} Ms. Barringer testified regarding the circumstances which led to

the most recent removal of the children from the home as well as the case

plan requirements. She testified that although the children had been able to

be placed with their uncle, K.L., they had to be removed from his home due

to behavior issues. At the time of the hearing, the children were in two

different foster homes. Ms. Barringer testified that Appellant failed to

comply with the case plan in that he was not compliant with his alcohol and
Meigs App. No. 16CA9                                                             4

drug treatment assessment and program, refused several drug screens and

failed five out of fifteen drug screens. She further testified Appellant missed

eight of thirty-two scheduled visitations with the children and arrived late at

another ten of them. She also testified that he was currently in prison for

drug trafficking. She testified that the agency would not consider the

children's brother, K.L., as a placement alternative because they had not

been provided with his work history or residence information.

      {¶6} Ms. Imboden also testified. She testified that including the

present complaint, there had been five complaints filed against the parents.

The first complaint was in 2004, the second in 2009, the third in 2011, the

fourth in 2012 and the present complaint in 2014. She further testified that

overall, both children had been out of the care of their parents and in either

agency or relative care for over seventy months of their lives. She testified

that Appellant was sent to prison in October of 2015 for drug trafficking and

that his release date was not until October of 2017. She testified that she had

never had any contact with the children's mother despite attempts to do so

and that although the children's brother, K.L., had inquired of her how to

obtain custody of the children, he had never followed up with her. She

further testified that although one of the children, K.L., repeatedly asks to

stay with her father, Ms. Imboden recommended permanent custody to
Meigs App. No. 16CA9                                                            5

MCJ&FS. She finally testified, with regard to possible placement with the

children's brother, that she had no employment information for him, and had

viewed pictures posted on Facebook indicating drug use, specifically

marijuana, by him.

      {¶7} Mr. Hedges also testified in his capacity as guardian ad litem for

the children. He confirmed Appellant's current imprisonment and stated, as

such, he clearly could not recommend the children be returned to him. He

testified regarding the children's love for their father and their wishes and

desire to live with their brother. He further requested that the court evaluate

the brother as a possible placement, although he stated he was unaware how

much income the brother had or the condition of his home. This witness

concluded MCJ&FS's case.

      {¶8} Appellant testified on his own behalf. He tried to explain some

of the prior reports filed by MCJ&FS and stated that two of them, in

particular, with criminal charges stemming from them were eventually

dismissed. He stated that although he was presently incarcerated, he

believed he would be eligible for judicial release in two months. He testified

regarding the rehabilitative programming he was receiving while in prison,

and stated he was also working on obtaining his GED. He asked that the

court consider his son, K.L, as a placement for the children.
Meigs App. No. 16CA9                                                             6

      {¶9} Finally, the children's brother, K.L., testified. He stated that he

was nineteen years old and lives with his girlfriend and their child. He

testified that he earns between $350.00 and $500.00 a month, which in his

view was enough to cover the addition of two more children. He testified he

pays his bills on time, has food in the house, has utilities and a separate room

for the children. He testified that he had tried to contact MCJ&FS three

times but they never returned his call. He explained that he did not go to

their office because, in his view, they were not doing their job, so there was

no reason to go to the office. Upon being confronted with photos indicating

that he used drugs, he admitted that he was smoking marijuana in the photo.

      {¶10} After hearing the evidence, the trial court denied the motion for

a continuance and subsequently issued its decision on April 28, 2016

granting MCJ&FS permanent custody of the children. It is from this

judgment entry that Appellant now brings his timely appeal, setting forth

two assignments of error for our review.

                        ASSIGNMENTS OF ERROR

“I.   THE COURT’S FINDING BY CLEAR AND CONVINCING
      EVIDENCE GROUNDS TO PERMANENTLY TERMINATE
      APPELLANT’S PARENTAL RIGHTS WAS AGAINST THE
      MANIFEST WEIGHT OF THE EVIDENCE.”

II.   THE TRIAL COURT ABUSED ITS DISCRETION IN DENYING
      THE CONTINUANCE REQUESTED BY ALL PARTIES BUT THE
      STATE ON THE MORNING OF TRIAL.”
Meigs App. No. 16CA9                                                           7

                       ASSIGNMENT OF ERROR II

      {¶11} For ease of analysis, we address Appellant’s second

assignment of error first, out of order. In his second assignment of error,

Appellant contends that the trial court abused its discretion in denying the

continuance requested by all parties but Appellee on the morning of trial. A

review of the record reveals that on the morning of trial, Appellant’s counsel

moved the trial court for a continuance of the trial in order that a home study

could be performed on the residence of the children’s brother, also identified

as K.L., so that he could be considered by Appellee as a possible placement.

Counsel for the children, as well as the guardian ad litem, joined in the

motion.

      {¶12} “An appellate court must not reverse the denial of a

continuance unless there has been an abuse of discretion.” State v. Unger, 67
Ohio St. 2d 65, 67, 423 N.E.2d 1078 (1981); citing Ungar v. Sarafite, 376
U.S. 575, 589, 84 S. Ct. 841 (1964) and State v. Bayless, 48 Ohio St. 2d 73,

101, 357 N.E.2d 1035 (1976). “ ‘[A]buse of discretion’ [means] an

‘unreasonable, arbitrary, or unconscionable use of discretion, or * * * a view

or action that no conscientious judge could honestly have taken.’ ” State v.

Kirkland, 140 Ohio St. 3d 73, 2014-Ohio-1966, 15 N.E.3d 818, ¶ 67; quoting

State v. Brady, 119 Ohio St. 3d 375, 2008-Ohio-4493, 894 N.E.2d 671, ¶ 23.
Meigs App. No. 16CA9                                                              8

“A decision is unreasonable if there is no sound reasoning process that

would support that decision. It is not enough that the reviewing court, were

it deciding the issue de novo, would not have found that reasoning process to

be persuasive, perhaps in view of countervailing reasoning processes that

would support a contrary result.” AAAA Ents., Inc. v. River Place

Community Urban Redevelopment Corp., 50 Ohio St. 3d 157, 161, 553
N.E.2d 597 (1990).

      {¶13} “ ‘There are no mechanical tests for deciding when a denial of

a continuance is so arbitrary as to violate due process. The answer must be

found in the circumstances present in every case, particularly in the reasons

presented to the trial judge at the time the request is denied.’ ” Unger at 67;

quoting Ungar at 589. “Weighed against any potential prejudice to a

defendant are concerns such as a court's right to control its own docket and

the public's interest in the prompt and efficient dispatch of justice.” Id. In

evaluating a motion for a continuance, a court should consider (1) the length

of the delay requested; (2) whether other continuances have been requested

and received; (3) the inconvenience to litigants, witnesses, opposing counsel

and the court; (4) whether the requested delay is for legitimate reasons or

whether it is dilatory, purposeful, or contrived; (5) whether the defendant

contributed to the circumstance which gives rise to the request for a
Meigs App. No. 16CA9                                                             9

continuance; and (6) other relevant factors, depending on the unique facts of

each case. Id. at 67-68.

      {¶14} In this case, we find nothing unreasonable, arbitrary, or

capricious about the trial court's decision to deny Appellant’s motion to

continue. When presented with the motion, and over the argument of

Appellee that the sheer amount of time the case had been pending should

preclude the granting of a continuance, the trial court agreed to take the

motion under advisement, hear the evidence presented and then make a

decision. After considering the evidence presented in support of the motion

for permanent custody, which included testimony from the children’s

brother, K.L., as to his willingness and desire to care for the children, the

trial court denied the motion for the continuance. In denying the motion, the

trial court cited the history of the case, the amount of time that had passed,

the fact that Appellee’s motion for permanent custody was the only motion

pending before the court, as well as the interests of justice.

      {¶15} The record supports the trial court’s determination. As argued

by Appellee, the motion for permanent custody was filed on January 27,

2015, and thus had been pending for nearly fifteen months at the time the

motion was made on the morning of the scheduled trial. K.L., the children’s

brother, had been involved with the process to the extent that he had
Meigs App. No. 16CA9                                                          10

exercised visitation with the children while they were in foster care. Further,

although the record indicates that K.L. did inquire with MCJ&FS at one

point how to obtain custody of the children, he never followed up. As the

trial court noted, K.L. had not filed a separate motion for custody of the

children and at the time the motion for a continuance was made, K.L. was

not a party to the case and the only motion actually pending before the court

was Appellee’s motion for permanent custody. Accordingly, based upon the

foregoing reasons, we hereby overrule Appellant’s second assignment of

error and affirm the trial court’s judgment.

                        ASSIGNMENT OF ERROR I

      {¶16} In his first assignment of error, Appellant contends that the

trial court’s finding, by clear and convincing evidence, that his parental

rights should be permanently terminated was against the manifest weight of

the evidence. In making this argument, Appellant does not seem to

challenge the trial court’s determination that the children could not be

returned to their parents within a reasonable amount of time, or should not

be returned to them, but rather he seems to primarily contend that his son,

K.L., the children’s nineteen year old brother, should have been considered

as a placement that would have eliminated the need for a grant of permanent

custody. Appellant bases his argument on some of the trial court’s own best
Meigs App. No. 16CA9                                                             11

interest findings, which include that the children’s love for their father and

brother, their desire to live with their brother and that their father’s parental

rights not be terminated, as well as the trial court’s citation to a long history

of the family’s involvement with MCJ&FS and their need for a legally

secure placement. In Appellant’s view, the fact that numerous filings have

been made and that the family has always managed to reunite should have

weighed in favor of denying the motion for permanent custody. Appellant

argues that the “mis-weighing of statutory factors and placing undue

emphasis on [R.C.] 2151.414(D)(1)(d) was against the manifest weight of

the evidence * * *.”

                          STANDARD OF REVIEW

      {¶17} A reviewing court generally will not disturb a trial court's

permanent custody decision unless the decision is against the manifest

weight of the evidence. In re B.E., 4th Dist. Highland No. 13CA26, 2014-

Ohio-3178, ¶ 27; In re R.S., 4th Dist. Highland No. 13CA22, 2013-Ohio-

5569, ¶ 29.

      “ ‘Weight of the evidence concerns “the inclination of the
      greater amount of credible evidence, offered in a trial, to
      support one side of the issue rather than the other. It indicates
      clearly to the jury that the party having the burden of proof will
      be entitled to their verdict, if, on weighing the evidence in their
      minds, they shall find the greater amount of credible evidence
      sustains the issue which is to be established before them.
      Weight is not a question of mathematics, but depends on its
Meigs App. No. 16CA9                                                          12

      effect in inducing belief.” ’ ” Eastley v. Volkman, 132 Ohio
      St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 12; quoting
      State v. Thompkins, 78 Ohio St. 3d 380, 387, 678 N.E.2d 541
      (1997); quoting Black's Law Dictionary 1594 (6th Ed.1990).

      {¶18} When an appellate court reviews whether a trial court's

permanent custody decision is against the manifest weight of the evidence,

the court “ ‘ “weighs the evidence and all reasonable inferences, considers

the credibility of witnesses and determines whether in resolving conflicts in

the evidence, the [finder of fact] clearly lost its way and created such a

manifest miscarriage of justice that the [judgment] must be reversed and a

new trial ordered.” ’ ’ Eastley at ¶ 20; quoting Tewarson v. Simon, 141 Ohio

App.3d 103, 115, 750 N.E.2d 176 (9th Dist.2001); quoting Thompkins at

387; quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st

Dist.1983). Accord In re Pittman, 9th Dist. Summit No. 20894, 2002-Ohio-

2208, ¶¶ 23-24.

      {¶19} The question that we must resolve when reviewing a

permanent custody decision under the manifest weight of the evidence

standard is “whether the juvenile court's findings * * * were supported by

clear and convincing evidence.” In re K.H., 119 Ohio St. 3d 538, 2008-Ohio-

4825, 895 N.E.2d 809, ¶ 43. “Clear and convincing evidence” is:

      “The measure or degree of proof that will produce in the mind
      of the trier of fact a firm belief or conviction as to the
      allegations sought to be established. It is intermediate, being
Meigs App. No. 16CA9                                                              13

      more than a mere preponderance, but not to the extent of such
      certainty as required beyond a reasonable doubt as in criminal
      cases. It does not mean clear and unequivocal.” In re Estate of
      Haynes, 25 Ohio St. 3d 101, 103-104, 495 N.E.2d 23 (1986).

      {¶20} In determining whether a trial court based its decision upon

clear and convincing evidence, “a reviewing court will examine the record to

determine whether the trier of facts had sufficient evidence before it to

satisfy the requisite degree of proof.” State v. Schiebel, 55 Ohio St. 3d 71, 74,

564 N.E.2d 54 (1990). Accord In re Holcomb, 18 Ohio St. 3d 361, 368, 481
N.E.2d 613 (1985); citing Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d
118 (1954) (“Once the clear and convincing standard has been met to the

satisfaction of the [trial] court, the reviewing court must examine the record

and determine if the trier of fact had sufficient evidence before it to satisfy

this burden of proof.”). Accord In re Adoption of Lay, 25 Ohio St. 3d 41, 42-

43, 495 N.E.2d 9 (1986). Cf. In re Adoption of Masa, 23 Ohio St. 3d 163,

165, 492 N.E.2d 140 (1986) (stating that whether a fact has been “proven by

clear and convincing evidence in a particular case is a determination for the

[trial] court and will not be disturbed on appeal unless such determination is

against the manifest weight of the evidence”). Thus, if the children services

agency presented competent and credible evidence upon which the trier of

fact reasonably could have formed a firm belief that permanent custody is

warranted, then the court's decision is not against the manifest weight of the
Meigs App. No. 16CA9                                                          14

evidence. In re R.M., 4th Dist. Athens Nos. 12CA43 and 12CA44, 2013-

Ohio-3588, ¶ 62; In re R.L., 2nd Dist. Greene Nos. 2012CA32 and

2012CA33, 2012-Ohio-6049, ¶ 17; quoting In re A.U., 2nd Dist.

Montgomery No. 22287, 2008-Ohio-187, ¶ 9 (“A reviewing court will not

overturn a court's grant of permanent custody to the state as being contrary

to the manifest weight of the evidence ‘if the record contains competent,

credible evidence by which the court could have formed a firm belief or

conviction that the essential statutory elements * * * have been

established.’ ”). Once the reviewing court finishes its examination, the court

may reverse the judgment only if it appears that the fact-finder, when

resolving the conflicts in evidence, “ ‘clearly lost its way and created such a

manifest miscarriage of justice that the [judgment] must be reversed and a

new trial ordered.’ ” Thompkins at 387; quoting State v. Martin, at 175. A

reviewing court should find a trial court's permanent custody decision

against the manifest weight of the evidence only in the “ ‘exceptional case in

which the evidence weighs heavily against the [decision].’ ” Id.; accord

State v. Lindsey, 87 Ohio St. 3d 479, 483, 721 N.E.2d 995 (2000).

      {¶21} And, when reviewing evidence under the manifest weight of

the evidence standard, an appellate court generally must defer to the fact-
Meigs App. No. 16CA9                                                            15

finder's credibility determinations. Eastley at ¶ 21. As the Eastley court

explained:

      “ ‘[I]n determining whether the judgment below is manifestly
      against the weight of the evidence, every reasonable intendment
      must be made in favor of the judgment and the finding of facts.

      ***

      If the evidence is susceptible of more than one construction, the
      reviewing court is bound to give it that interpretation which is
      consistent with the verdict and judgment, most favorable to
      sustaining the verdict and judgment.’ ” Id.; quoting Seasons
      Coal Co., Inc. v. Cleveland, 10 Ohio St. 3d 77, 80, 461 N.E.2d
1273 (1984), fn.3, quoting 5 Ohio Jurisprudence 3d, Appellate
      Review, Section 60, at 191-192 (1978).

Deferring to the trial court on matters of credibility is “crucial in a child

custody case, where there may be much evident in the parties' demeanor and

attitude that does not translate to the record well.” Davis v. Flickinger, 77
Ohio St. 3d 415, 419, 674 N.E.2d 1159 (1997). Accord In re Christian, 4th

Dist. Athens No. 04CA10, 2004-Ohio-3146, ¶ 7. As the Ohio Supreme

Court long-ago explained:

      “In proceedings involving the custody and welfare of children
      the power of the trial court to exercise discretion is peculiarly
      important. The knowledge obtained through contact with and
      observation of the parties and through independent
      investigation cannot be conveyed to a reviewing court by
      printed record.” Trickey v. Trickey, 158 Ohio St. 9, 13, 106
N.E.2d 772 (1952).
Meigs App. No. 16CA9                                                              16

       {¶22} Furthermore, unlike an ordinary civil proceeding in which a

jury has no contact with the parties before a trial, in a permanent custody

case a trial court judge may have significant contact with the parties before a

permanent custody motion is even filed. In such a situation, it is not

unreasonable to presume that the trial court judge had far more opportunities

to evaluate the credibility, demeanor, attitude, etc., of the parties than this

Court ever could from a mere reading of the permanent custody hearing

transcript.

                  PERMANENT CUSTODY PRINCIPLES

       {¶23} A parent has a “fundamental liberty interest” in the care,

custody, and management of his or her child and an “essential” and “basic

civil right” to raise his or her children. Santosky v. Kramer, 455 U.S. 745,

753, 102 S. Ct. 1388 (1982); In re Murray, 52 Ohio St. 3d 155, 156, 556
N.E.2d 1169 (1990); accord In re D.A., 113 Ohio St. 3d 88, 2007-Ohio-1105,

862 N.E.2d 829. A parent's rights, however, are not absolute. D.A. at ¶ 11.

Rather, “ ‘it is plain that the natural rights of a parent * * * are always

subject to the ultimate welfare of the child, which is the pole star or

controlling principle to be observed.’ ” In re Cunningham, 59 Ohio St. 2d
100, 106, 391 N.E.2d 1034 (1979); quoting In re R.J.C., 300 So. 2d 54, 58
Meigs App. No. 16CA9                                                           17

(Fla.App.1974). Thus, the state may terminate parental rights when a child's

best interest demands such termination. D.A. at ¶ 11.

      {¶24} Before a court may award a children services agency

permanent custody of a child, R.C. 2151.414(A)(1) requires the court to hold

a hearing. The primary purpose of the hearing is to allow the court to

determine whether the child's best interests would be served by permanently

terminating the parental relationship and by awarding permanent custody to

the agency. R.C. 2151.414(A)(1). Additionally, when considering whether

to grant a children services agency permanent custody, a trial court should

consider the underlying principles of R.C. Chapter 2151:

      “(A) To provide for the care, protection, and mental and
      physical development of children * * *;

      ***

      (B) To achieve the foregoing purpose[ ], whenever possible, in
      a family environment, separating the child from its parents only
      when necessary for his welfare or in the interests of public
      safety.”

                PERMANENT CUSTODY FRAMEWORK

      {¶25} R.C. 2151.414(B)(1) permits a trial court to grant permanent

custody of a child to a children services agency if the court determines, by

clear and convincing evidence, that the child's best interest would be served

by the award of permanent custody and that:
Meigs App. No. 16CA9                                                             18

      “(a) The child is not abandoned or orphaned or has not been in
      the temporary custody of one or more public children services
      agencies or private child placing agencies for twelve or more
      months of a consecutive twenty-two month period ending on or
      after March 18, 1999, and the child cannot be placed with either
      of the child's parents within a reasonable time or should not be
      placed with the child's parents.
      (b) The child is abandoned.
      (c) The child is orphaned, and there are no relatives of the child
      who are able to take permanent custody.
      (d) The child has been in the temporary custody of one or more
      public children services agencies or private child placing
      agencies for twelve or more months of a consecutive twenty-
      two month period ending on or after March 18, 1999.
      (e) The child or another child in the custody of the parent or
      parents from whose custody the child has been removed has
      been adjudicated an abused, neglected, or dependent child on
      three separate occasions by any court in this state or another
      state.”

Thus, before a trial court may award a children services agency permanent

custody, it must find (1) that one of the circumstances described in R.C.

2151.414(B)(1) applies, and (2) that awarding the children services agency

permanent custody would further the child's best interests.

      {¶26} The record indicates that the trial court's decision was based

upon its R.C. 2151.414(B)(1)(a) finding that the children could not or should

not be returned to a parent within a reasonable amount of time. As indicated

above, during trial and now on appeal, Appellant does not seem to challenge

this finding by the trial court, but rather seems to argue that the children’s

best interest required that the children’s brother, K.L., should have been
Meigs App. No. 16CA9                                                           19

considered as a placement for the children, rather than awarding permanent

custody to MCJ&FS.

                              a. Reasonable Time

      {¶27} R.C. 2151.414(E) governs a trial court's analysis of whether a

child cannot or should not be returned to a parent within a reasonable time.

The statute requires the trial court to consider “all relevant evidence” and

sets forth the factors a trial court must consider in determining whether a

child cannot or should not be placed with either parent within a reasonable

time. The pertinent subsections of the statute for this case are set forth

below. If the court finds the existence of any one of the following factors,

“the court shall enter a finding that the child cannot be placed with either

parent within a reasonable time or should not be placed with either parent”:

      “(4) The parent has demonstrated a lack of commitment toward
      the child by failing to regularly support, visit, or communicate
      with the child when able to do so, or by other actions showing
      an unwillingness to provide an adequate permanent home for
      the child;

      ***

      (10) The parent has abandoned the child.

      ***

      (13) The parent is repeatedly incarcerated, and the repeated
      incarceration prevents the parent from providing care for the
      child.”
Meigs App. No. 16CA9                                                        20

      {¶28} Here, the trial court found that the children cannot and should

not be returned to their parents within a reasonable amount of time. The

court found three R.C. 2151.414(E) factors present, specifically R.C.

2151.414(E)(7)(4), (10) and (13). The trial court specifically noted that

(E)(10) was applicable to the children’s mother, as she had abandoned them.

The trial court then found factors (E)(4) and (13) were applicable to

Appellant as he had been “in and out of jail or prison, and had chosen a life

style that demonstrates a lack of commitment to providing structure for a

home and family.” Further, a review of the record indicates that Appellant

was in prison at the time of the permanent custody hearing and is not

scheduled to be released until the fall of 2017. Thus, in light of the

foregoing we cannot conclude that the trial court’s finding that the children

cannot or should not be returned to their parents within a reasonable time is

against the manifest weight of the evidence.

                            b. Reasonable Efforts

      {¶29} Although not specifically set forth in this manner, we construe

Appellant’s argument that the trial court should have considered the

children’s brother, K.L., as a suitable placement for the children as an

alternative to a grant of permanent custody, to be an argument that the trial

court's reasonable efforts finding is against the manifest weight of the
Meigs App. No. 16CA9                                                       21

evidence. R.C. 2151.419 governs a trial court's reasonable efforts findings

and provides in section (A)(1) as follows:

      “Except as provided in division (A)(2) of this section, at any
      hearing held pursuant to section 2151.28, division (E) of section
      2151.31, or section 2151.314, 2151.33, or 2151.353 of the
      Revised Code at which the court removes a child from the
      child's home or continues the removal of a child from the
      child's home, the court shall determine whether the public
      children services agency or private child placing agency that
      filed the complaint in the case, removed the child from home,
      has custody of the child, or will be given custody of the child
      has made reasonable efforts to prevent the removal of the child
      from the child's home, to eliminate the continued removal of the
      child from the child's home, or to make it possible for the child
      to return safely home. * * * ”

“By its terms, R.C. 2151.419 applies only at * * * adjudicatory, emergency,

detention, and temporary-disposition hearings, and dispositional hearings for

abused, neglected, or dependent children, all of which occur prior to a

decision transferring permanent custody to the state. The statute makes no

reference to a hearing on a motion for permanent custody. Therefore, ‘[b]y

its plain terms, the statute does not apply to motions for permanent custody

brought pursuant to R.C. 2151.413, or to hearings held on such motions

pursuant to R.C. 2151.414.’ ” In re C.F., 113 Ohio St. 3d 73, 2007-Ohio-

1104, 862 N.E.2d 816, ¶ 41; quoting In re A.C., 12th Dist. Clermont No.

CA2004–05–041, 2004-Ohio-5531, ¶ 30.
Meigs App. No. 16CA9                                                           22

      {¶30} Here, the trial court found that a reasonable efforts

determination did not apply, since this was a hearing on a motion for

permanent custody, but noted that MCJ&FS had already established that

reasonable efforts at reunification had been made prior to the hearing.

Further, to the extent Appellant argues that the trial court was required to

consider placing the children with their brother, as a relative placement,

before it could award MCJ&FS permanent custody, we disagree.

      {¶31} We have previously recognized that a trial court need not

consider relative placement before awarding a children services agency

permanent custody. In re C.T.L.A., 4th Dist. Hocking No. 13CA24, 2014-

Ohio-1550, ¶ 52; accord In re E.D., 2nd Dist. Montgomery No. 26261,

2014-Ohio-4600, ¶ 10; In re J.H., 4th Dist. Hocking No. 14CA4, 2014-

Ohio-3108, ¶ 27. A juvenile court need not determine by clear and

convincing evidence that “termination of appellant's parental rights was not

only a necessary option, but also the only option.” In re Schaefer, 111 Ohio

St.3d 498, 2006-Ohio-5513, 857 N.E.2d 532, ¶ 64. Nor must “the juvenile

court find by clear and convincing evidence that no suitable relative was

available for placement.” Id. R.C. 2151.414 “does not make the availability

of a placement that would not require a termination of parental rights an all-

controlling factor. The statute does not even require the court to weigh that
Meigs App. No. 16CA9                                                                23

factor more heavily than other factors.” Id.; In re J.K., 4th Dist. Ross No.

11CA3269, 2012-Ohio-214, ¶ 27. Rather, a juvenile court is vested with

discretion to determine what placement option is in the child's best interest.

In re A.C.H., 2011-Ohio-5595, at ¶ 44. The child's best interest is served by

placing the child in a permanent situation that fosters growth, stability, and

security. In re Adoption of Ridenour, 61 Ohio St. 3d 319, 324, 574 N.E.2d
1055 (1991). Therefore, courts are not required to favor a relative if, after

considering all the factors, it is in the child's best interest for the agency to

be granted permanent custody. Schaefer at ¶ 64.

       {¶32} Thus, the trial court was not required to find that MCJ&FS

used reasonable efforts to place the children with a relative before awarding

MCJ&FS permanent custody, provided it determined it was in the children's

best interest for permanent custody to be granted to MCJ&FS. As such, we

must review the trial court's best interest analysis, as set forth in its decision

and judgment entry, to determine whether the trial court's best interest

finding is against the manifest weight of the evidence.

       {¶33} R.C. 2151.414(D) requires a trial court to consider specific

factors to determine whether a child's best interest will be served by granting

a children services agency permanent custody. The factors include: (1) the

child's interaction and interrelationship with the child's parents, siblings,
Meigs App. No. 16CA9                                                                                          24

relatives, foster parents and out-of-home providers, and any other person

who may significantly affect the child; (2) the child's wishes, as expressed

directly by the child or through the child's guardian ad litem, with due regard

for the child's maturity; (3) the child's custodial history; (4) the child's need

for a legally secure permanent placement and whether that type of placement

can be achieved without a grant of permanent custody to the agency; and (5)

whether any factors listed under R.C. 2151.414(E)(7) to (11) apply.2



2
  R.C. 2151.414(E)(7) to (11) states:
“(7) The parent has been convicted of or pleaded guilty to one of the following:
(a) An offense under section 2903.01, 2903.02, or 2903.03 of the Revised Code or under an existing or
former law of this state, any other state, or the United States that is substantially equivalent to an offense
described in those sections and the victim of the offense was a sibling of the child or the victim was another
child who lived in the parent's household at the time of the offense;
(b) An offense under section 2903.11, 2903.12, or 2903.13 of the Revised Code or under an existing or
former law of this state, any other state, or the United States that is substantially equivalent to an offense
described in those sections and the victim of the offense is the child, a sibling of the child, or another child
who lived in the parent's household at the time of the offense;
(c) An offense under division (B)(2) of section 2919.22 of the Revised Code or under an existing or former
law of this state, any other state, or the United States that is substantially equivalent to the offense
described in that section and the child, a sibling of the child, or another child who lived in the parent's
household at the time of the offense is the victim of the offense;
(d) An offense under section 2907.02, 2907.03, 2907.04, 2907.05, or 2907.06 of the Revised Code or under
an existing or former law of this state, any other state, or the United States that is substantially equivalent to
an offense described in those sections and the victim of the offense is the child, a sibling of the child, or
another child who lived in the parent's household at the time of the offense;
(e) An offense under section 2905.32, 2907.21, or 2907.22 of the Revised Code or under an existing or
former law of this state, any other state, or the United States that is substantially equivalent to the offense
described in that section and the victim of the offense is the child, a sibling of the child, or another child
who lived in the parent's household at the time of the offense;
(f) A conspiracy or attempt to commit, or complicity in committing, an offense described in division
(E)(7)(a), (d), or (e) of this section.
(8) The parent has repeatedly withheld medical treatment or food from the child when the parent has the
means to provide the treatment or food, and, in the case of withheld medical treatment, the parent withheld
it for a purpose other than to treat the physical or mental illness or defect of the child by spiritual means
through prayer alone in accordance with the tenets of a recognized religious body.
(9) The parent has placed the child at substantial risk of harm two or more times due to alcohol or drug
abuse and has rejected treatment two or more times or refused to participate in further treatment two or
more times after a case plan issued pursuant to section 2151.412 of the Revised Code requiring treatment of
the parent was journalized as part of a dispositional order issued with respect to the child or an order was
issued by any other court requiring treatment of the parent.
(10) The parent has abandoned the child.
Meigs App. No. 16CA9                                                                                     25

         {¶34} In this case, a review of the trial court's decision indicates that

appropriate best interest findings were made by the trial court, which are

supported by competent, credible evidence. With respect to the child's

interactions and interrelationships, the trial court found the children stated

that they love their father, dislike their mother, and talked about their older

brother, K.L. The record further reflects that the children seem to believe

that their brother is capable of taking care of them and that they desire to live

with him. The trial court further found that the children currently live in

separate foster homes.

         {¶35} With respect to the children's wishes, the trial court found that

both children clearly express a desire to get out of foster care and to live

with their nineteen-year-old brother, his girlfriend and baby, and that they

picture this arrangement to be what is left of their family. The court also

found they have positive feelings toward their father but dislike their mother.

         {¶36} Regarding the custodial history of the children, the trial court

found that the children had experienced numerous living and "custodial"

arrangements throughout their lives which involved living with individuals

other than their parents. The trial court noted that “this is not a ‘12 of 22’
(11) The parent has had parental rights involuntarily terminated with respect to a sibling of the child
pursuant to this section or section 2151.353 or 2151.415 of the Revised Code, or under an existing or
former law of this state, any other state, or the United States that is substantially equivalent to those
sections, and the parent has failed to provide clear and convincing evidence to prove that, notwithstanding
the prior termination, the parent can provide a legally secure permanent placement and adequate care for
the health, welfare, and safety of the child.”
Meigs App. No. 16CA9                                                            26

fact pattern[,]” and that “each child has spent more than seventy months

living with someone other than their parents.” As set forth above, the record

also indicates that the family's current involvement with MCJ&FS

represented the fifth case with the family.

      {¶37} Finally, with regard to the children's need for a legally secure

placement, the trial court found that it was "unfortunately * * * necessary to

terminate the parental rights of the parents to create a path for permanency

and stability for the [children]." The court cited the mother's abandonment,

as well as Appellant’s "regular brushes with the law resulting in jail and

prison" in justification of its finding. The court further found that despite the

children's desire to live with their brother, that desire was not grounded in

reality, and that such an arrangement was not "an option for the Court,

particularly given that the only motion before the Court is that of the

agency." Further, we already discussed the trial court's findings regarding

the pertinent R.C. 2151.414(E) factors.

      {¶38} Thus, it appears from our review of the trial court's decision

that the necessary best interest factors were taken into consideration by the

trial court and appear to weigh in favor of a grant of permanent custody to

MCJ&FS. Although Appellant contends that the trial court "mis-weighed"

the statutory factors and placed undue emphasis on [R.C.]
Meigs App. No. 16CA9                                                             27

2151.414(D)(1)(d), we cannot conclude that this is one of the those

exceptional cases in which the evidence weighs heavily against the trial

court's decision or that the trial court clearly lost its way.

       {¶39} We also note at this juncture that “[i]f permanent custody is in

the child's best interest, legal custody or placement with [a parent or other

relative] necessarily is not.” In the Matter of A.A. and N.A., 4th Dist. Athens

No. 14CA38, 39-40, 2015-Ohio-1962, ¶ 64; quoting In re K.M., 9th Dist.

Medina No. 14CA0025–M, 2014-Ohio-4268, ¶ 9. Here, we have discussed

the trial court's best interest findings and have found no error with respect to

its determination that a grant of permanent custody to MCJ&FS was in the

children's best interests. That same analysis applies here. Because the

evidence supports the trial court's best interest finding, it also necessarily

supports the court's decision not to consider the children’s brother as a viable

placement, especially considering that at the time of the permanent custody

hearing, there was no competing motion for legal custody pending with the

court. In the Matter of A.A. and N.A. at ¶ 64.

       {¶40} In light of the foregoing, we find no error with respect to the

trial court's decision to award permanent custody to MCJ&FS. Accordingly,

Appellant’s assignments of error are overruled and the judgment of the trial

court is affirmed.
Meigs App. No. 16CA9                   28

                       JUDGMENT AFFIRMED.
Meigs App. No. 16CA9                                                          29

                           JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be
assessed to Appellant.

      The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing
the Meigs County Common Pleas Court, Juvenile Division, to carry this
judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of
the date of this entry.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Harsha, J. & Abele, J.: Concur in Judgment and Opinion.



                                       For the Court,


                                BY: ______________________________
                                    Matthew W. McFarland, Judge




                         NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.